
	

114 HR 3990 IH: Start-up America’s Students Act
U.S. House of Representatives
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3990
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2015
			Mr. Swalwell of California (for himself, Mr. Gallego, Mr. Peters, Mr. Jeffries, Mr. Kilmer, and Mr. Murphy of Florida) introduced the following bill; which was referred to the Committee on Small Business
		
		A BILL
		To amend the Small Business Act to provide grants for university business incubators.
	
	
 1.Short titleThis Act may be cited as the Start-up America’s Students Act . 2.University business incubator grant programThe Small Business Act (15 U.S.C. 631 et seq.) is amended—
 (1)by redesignating section 47 as section 48; and (2)by inserting after section 46 the following:
				
					47.University Business Incubators
 (a)GrantsThe Administrator, in consultation with the Secretary of Education, shall award grants, on a competitive basis, to eligible institutions for the purpose of establishing, maintaining, expanding, and improving business incubators operated by or affiliated with such eligible institutions.
 (b)ApplicationsAn eligible institution desiring a grant under this section shall prepare and submit to the Administrator an application, at such time, in such manner, and containing such information as the Administrator, in consultation with the Secretary of Education, may require.
 (c)DefinitionsIn this section: (1)Business incubatorThe term business incubator means a facility that is primarily used to provide space where start-up businesses—
 (A)share space, support staff or services, physical resources, or overhead expenses; and (B)receive technical assistance, financial advice, or business planning services.
 (2)Eligible institutionThe term eligible institution means an institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)) with a program participation agreement under section 487 of such Act (20 U.S.C. 1094).
 (3)Start-up businessThe term start-up business means a small business concern that— (A)has 10 or fewer employees; and
 (B)has been in operation for less than four years..  